Citation Nr: 1107661	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-43 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for upper lip cancer.

2.  Whether new and material evidence has been received to reopen 
service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972.  
He served in Vietnam from March 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran testified at a Board hearing held at the 
RO in November 2010. 

The issues of service connection for bilateral hearing loss on a 
de novo basis, and service connection for upper lip cancer and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied in 
an August 2001 rating decision; the Veteran was notified of the 
decision and of his appellate rights with respect thereto, but 
did not appeal.

2.  The Veteran filed a claim to reopen service connection for 
bilateral hearing loss in September 2007.

3.  Evidence associated with the record since the August 2001 
rating decision is not cumulative or redundant and, by itself or 
in connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for service 
connection for bilateral hearing loss.  



CONCLUSIONS OF LAW

1.  The RO's August 2001 rating decision, which denied service 
connection for bilateral hearing loss, became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2.  New and material evidence has been received to reopen service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence a 
claimant is expected to provide.  In light of the Board's 
reopening of the claim, any deficiency regarding new and material 
evidence notice is not prejudicial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

Reopening of Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as an 
organic disease of the nervous system, to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010). 

For the purposes of applying VA laws, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
are 26 decibels or greater; or when the speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2010). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the VA Secretary shall reopen the claim and review 
the former disposition of the claim.  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  In determining whether 
evidence is new and material, the "credibility of the evidence 
is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection for bilateral hearing loss was first denied in 
a September 2000 rating action.  The RO, pursuant to section 7(b) 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, 2099-2100, readjudicated the claim on a 
de novo basis in August 2001.  The August 2001 rating decision 
denied the claim on the basis that hearing loss was not shown in 
the record.  The Veteran was notified of the August 2001 rating 
decision, as well as of his appellate rights.  A notice of 
disagreement was not received with which to initiate an appeal of 
the bilateral hearing loss issue.  Therefore, the August 2001 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2010).  

The August 2001 rating decision denied service connection on the 
basis that hearing loss was not shown to be present.  For this 
reason, in order to reopen the claim, the new and material 
evidence must pertain to a basis for the prior final denial.  In 
order to reopen the claim for service connection for bilateral 
hearing loss, there must be new and material evidence that has 
some tendency to show that the Veteran does have the disorder.  
Service connection for bilateral hearing loss may be considered 
on the merits only if new and material evidence has been received 
since the time of the August 2001 adjudication.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2010).

In August 2001, the relevant evidence on file consisted of the 
Veteran's service treatment records.  They showed that at 
enlistment, the Veteran reported a history of ear drainage.  
Audiometric testing revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
NT
5
LEFT
0
0
0
NT
25

The previously considered evidence also included VA treatment 
records covering the years 1973 to 1974, which were silent for 
any complaints or findings of hearing loss, and the report of a 
September 1974 VA examination, which showed that his ears were 
normal to examination, but that he apparently was not tested for 
hearing loss.

The Veteran requested reopening of his claim in September 2007.  
In reviewing the pertinent evidence added to the record since the 
August 2001 rating decision, the Board notes that this includes 
VA treatment records for June 2007 to July 2009, and the 
transcript of his November 2010 Board hearing.

The VA treatment records document that in June 2007, the Veteran 
reported hearing loss on review of systems examination.  At his 
hearing before the undersigned, he testified that he developed 
hearing loss from an incident in which a rocket exploded close to 
his position.  The Board finds that the above evidence is new, in 
that it was not previously of record, and that the evidence is 
material.  In this regard the Board notes that the previously 
considered evidence neither included a description of any 
precipitating acoustic trauma, nor any evidence of a current 
hearing loss.  The newly submitted evidence, the credibility of 
which must be assumed for the purpose of reopening the claim, 
indicates that the Veteran experienced acoustic trauma in 
service, and that he has a current hearing loss disorder.  The 
Board points out that the Veteran, although a layperson, 
nevertheless is competent at least to report experiencing a 
decrease in auditory acuity.  The Board concludes that the newly 
submitted evidence raises a reasonable possibility of 
substantiating the claim; therefore, the Veteran's claim for 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received, service 
connection for bilateral hearing loss is reopened; the appeal is 
granted to this extent only. 


REMAND

The Board initially notes that the Veteran's service treatment 
records appear incomplete.  The only service treatment records on 
file include multiple reports of his entrance examination, and a 
form.  In October 1974, the National Personnel Records Center 
indicated that no further records for the Veteran were available, 
but it nevertheless appears that the current records were last 
supplemented in November 2000.  The Board is of the opinion that 
further efforts to obtain the Veteran's service treatment records 
are warranted. 

Turning to the issues of service connection for hearing loss and 
tinnitus, the Board first points out that the Veteran's service 
entrance examination shows a puretone threshold of 25 in the left 
ear at the 4000 hertz range.  The Veteran consequently 
demonstrated hearing loss in that ear when he entered service.  
See Hensley v. Brown, 5 Vet. App. 157, 160 (1993) (noting that 
the threshold for normal hearing is between 0 and 20 decibels, 
and that higher thresholds show some degree of hearing loss).  
The Veteran contends that a rocket struck near his hut in 
Vietnam, causing constant ringing in his ears since that time, as 
well as hearing loss.  The Veteran's DD Form 214 shows that he 
served as a clerk typist; however, he did serve in Vietnam for 
almost a year.  The Board finds his account of experiencing 
acoustic trauma in service to be credible.

The record shows that the Veteran has not been afforded a VA 
examination addressing either the current presence or etiology of 
any hearing loss and/or tinnitus.  Given the Veteran's credible 
account of acoustic trauma in service, his account of hearing 
impairment persisting since service, and his offering of lay 
observations of persistent symptoms of hearing problems, the 
Board finds that a VA examination is necessary.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

Turning to the issue of service connection for upper lip cancer, 
VA treatment records for 2007 show that the Veteran underwent 
excision of a basal cell carcinoma on the right upper lip that he 
reported began in 2006.  In June 2007, he was noted to have sun 
damaged skin.

The Veteran contends that his lip cancer was caused either by 
exposure to herbicides in service, or by sun exposure during the 
same time.  He contends that a physician told him his cancer is 
of the type typically caused by sun exposure.  Basal cell 
carcinoma affecting the upper lip is not one of the diseases 
recognized as subject to presumptive service connection due to 
herbicides.  See 38 C.F.R. § 3.309(e) (2010).  Nevertheless, a 
claimant is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  In addition, given 
that the Veteran served in Vietnam for almost a year and 
reasonably could be expected to have been exposed to the sun 
during that time, the Board finds that VA examination of the 
Veteran is warranted to address the question of whether the lip 
cancer is etiologically related to sun exposure in service.  See 
generally Douglas v. Derwinski, 2 Vet. App. 435 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the National 
Personnel Records Center (NPRC) or other 
appropriate agency to obtain any 
additional service treatment records for 
the Veteran.  The RO/AMC should document 
its efforts in this regard.

2.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination by an 
examiner with appropriate expertise to 
determine the nature, extent, and etiology 
of any current bilateral hearing loss and 
tinnitus.  All indicated studies, including 
audiometric testing, should be conducted.

A. With respect to any left ear 
hearing loss identified, the examiner 
should offer an opinion as to whether 
the hearing loss underwent a permanent 
worsening in service, and, if so, 
whether that worsening was clearly and 
unmistakably due to the natural 
progress of the hearing loss.

B.  With respect to any right ear 
hearing loss identified, the examiner 
should provide an opinion concerning 
whether it is at least as likely as 
not that such right ear hearing loss 
is etiologically related to the in-
service acoustic trauma or was 
manifest within one year of discharge 
from service.  

C.  With respect to any tinnitus 
identified, the examiner should 
provide an opinion concerning whether 
it is at least as likely as not that 
such disorder is etiologically related 
to service, specifically to the 
acoustic trauma in service. 

The relevant documents in the Veteran's 
claims files should be made available to 
the examiner for review.  

3.  The RO/AMC should arrange for the 
Veteran to undergo a VA examination by an 
examiner with appropriate expertise to 
determine the nature, extent and etiology 
of any basal cell carcinoma of the upper 
lip or residuals thereof.  All indicated 
studies should be conducted.  

The examiner should provide an opinion 
concerning whether it is at least as likely 
as not that the Veteran's basal cell 
carcinoma of the upper lip is etiologically 
related to service, including to sun 
exposure during service, or was manifest 
within one year of discharge therefrom.

The relevant documents in the Veteran's 
claims files should be made available to 
the examiner for review.  

4.  The RO/AMC should then prepare a new 
rating decision and readjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted in full, the RO/AMC 
should issue a supplemental statement of 
the case, and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 
(1999).  The Veteran is advised to appear and participate in any 
scheduled VA examination(s), as failure to do so may result in 
denial of the claim(s).  See 38 C.F.R. § 3.655 (2010).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


